DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Continental (EP 2 703 241) in view of Tsuruta (US 2008/0142750).
Regarding claim 1, Continental discloses a hydraulic control device (see machine translation, ¶ 0007) comprising:  2a plurality of coil assembles (see e.g. FIGS. 3b, 5) each including a coil 3bobbin (10), and a yoke (6) which has a cylindrical shape (see FIG. 3a), and 4which receives the coil bobbin (see FIG. 3a);  5a case (12, 13, 15) including a bottom wall (13), and receiving the coil 6assemblies arranged on one side of the bottom wall (see FIGS. 4a, 5);  7a wall portion (7) protruding from an end surface of the acoil see FIG. 3a), within a 9projection surface obtained by projecting an outer shape of 1othe yoke in the axial direction of the coil bobbin (see FIG. 3a); a first engagement portion (2) provided within the projection surface obtained by projecting the outer shape of the yoke in the axial direction of the coil bobbin (see FIG. 3a), and 13a second engagement portion (14) provided to the case, 14and arranged to be engaged with the first engagement 15portion (see FIGS. 4a, 4b), wherein the wall portion is a terminal support base portion (7) formed to protrude from a flange of one end of the coil bobbin (see FIG. 3a), and the terminal support base portion supports a pair of terminals (4, 4’) (see FIG. 3a).  
Continental does not disclose that the first engagement portion is provided to the wall portion.  
Tsuruta teaches a hydraulic control device (see Abstract, FIGS. 29, 30) comprising a coil bobbin (25), a yoke (26), a wall portion (254, 255) protruding from an end surface of the acoil bobbin in an axial direction of the coil bobbin (see FIGS. 29, 30), and a first engagement portion (254a, 255a) provided to the wall portion within the projection surface obtained by projecting the outer shape of the yoke in the axial direction of the coil bobbin (see FIG. 30), and 13a second engagement portion provided to the case (see FIG. 30, second engagement portion formed by edge of hole in case (5)), 14and arranged to be engaged with the first engagement 15portion (see FIG. 30), wherein the wall portion is a terminal support base portion (see FIGS. 29, 30).  
It would have been obvious to position the first engagement portion of Continental to be located “to the wall portion” (i.e. adjacently in contact with or projecting from a top surface thereof), to provide a means of securing the yoke to the case that the point of the terminals, thereby securely attaching the terminals to the case and preventing movement of the terminals relative to the case.  
Regarding claim 12, Continental discloses that the first engagement portion is a recessed portion 3or an opening portion (see FIG. 3a); and the second engagement portion 4is a hook (14) which includes a see FIGS. 4a, 4b), and which is arranged to be 6engaged with the recessed portion or the opening portion (see FIG. 4a).  
Regarding claim 13, Continental discloses that the first engagement portion is a hook (see FIGS. 1a, 1b) including a 3claw portion provided at a tip end of the hook (see FIGS. 1a, 1b); and the 4second engagement portion is a recessed portion or an 5opening portion with which the claw portion is arranged to be engaged (see FIGS. 1a, 4a, 4b).  
Regarding claim -30-4, Continental discloses a recessed groove is provided to be continuous 3with the recessed portion or the opening portion (see FIG. 4b, recessed groove formed on both sides of element (14)); and the 4recessed groove is arranged to guide the claw portion (see FIG. 4a; machine translation, ¶ 0023).  
Regarding claim 19, Continental does not disclose that a plurality of pins are provided on 3the end surface of the coil assembly; and the pins are 4engaged, respectively, with positioning holes of the bottom swall.  
Tsuruta teaches a coil assembly (see Abstract, FIG. 40) comprising a plurality of pins (264) provided on 3an end surface of the coil assembly (see FIG. 40); and the pins are 4engaged, respectively, with positioning holes (55) of the bottom swall (see FIG. 40).
It would have been obvious to combine the pins with the device of Continental to prevent swinging of the coil assembly (see e.g. Tsuruta, ¶ 0194).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Continental (EP 2 703 241) in view of Nissin Kogyo (JP 5261223) and further in view of Tsuruta (US 2008/0142750).
Regarding claim 110, Continental discloses a brake control device (see machine translation, ¶ 0007) comprising:  a solenoid valve (see ¶ 0007)24;  8a circuit board (see ¶ 0007) including an electric circuit for driving 9the solenoid valve (see ¶ 0007) and a coil assembly (1) arranged to drive the valve element (see ¶ 0007); and  10a case (15) receiving the coil assembly and the circuit iboard (see ¶ 0024), 12the coil see FIG. 3a), 14a yoke (6) having a cylindrical shape (see FIG. 3a), and receiving isthe coil bobbin (see FIG. 3a), 16a terminal (4, 7) which protrudes from an end portion 17of the coil bobbin in an axial direction of the coil bobbin (see FIG. 3a), and which is fixed and supported on the circuit board (see ¶ 0018), -32-a wall portion (7) protruding from an end surface of 20the coil bobbin in an axial direction of the coil bobbin (see FIG. 3a), 21within a projection surface obtained by projecting an outer 22shape of the yoke in the axial direction of the coil bobbin (see FIG. 3a; ¶¶ 0007, 0008), 23and 24 a first engagement portion (2) provided within the projection surface obtained by projecting the outer shape of the yoke in the axial direction of the coil bobbin (see FIG. 3a), 26the coil assembly being held in the case by an 27engagement between the first engagement portion and a second engagement (14) portion provided to the case (see FIG. 4a), wherein the wall portion is a terminal support base portion (7) formed to protrude from a flange of one end of the coil bobbin (see FIG. 3a), and the terminal support base portion supports a pair of terminals (4, 4’) (see FIG. 3a).
Continental does not explicitly disclose a hydraulic block including a fluid passage which is a 3part of a brake pipe; the solenoid valve including a valve element 5inserted into a valve insertion hole of the block, and which is 7arranged to control a flow rate of the fluid passage.
Nissin Kogyo teaches a brake control device (see machine translation, ¶ 0001; FIG. 1) comprising a hydraulic block (100) including a fluid passage which is a 3part of a brake pipe (see ¶ 0002); the solenoid valve including a valve element 5inserted into a valve insertion hole (151) of the block (see FIG. 1; machine translation, ¶ 0024), and which is 7arranged to control a flow rate of the fluid passage (see ¶ 0002).
It would have been obvious to combine the hydraulic block of Nissin Kogyo with the brake control device of Continental because the brake control device is intended to be used with a brake hydraulic block (see e.g. Continental, ¶ 0007, “an electronic control unit for the connection to a hydraulic unit in a motor vehicle brake system”).  

Tsuruta teaches a hydraulic control device (see Abstract, FIGS. 29, 30) comprising a coil bobbin (25), a yoke (26), a wall portion (254, 255) protruding from an end surface of the acoil bobbin in an axial direction of the coil bobbin (see FIGS. 29, 30), and a first engagement portion (254a, 255a) provided to the wall portion within the projection surface obtained by projecting the outer shape of the yoke in the axial direction of the coil bobbin (see FIG. 30), and 13a second engagement portion provided to the case (see FIG. 30, second engagement portion formed by edge of hole in case (5)), 14and arranged to be engaged with the first engagement 15portion (see FIG. 30), wherein the wall portion is a terminal support base portion (see FIGS. 29, 30).  
It would have been obvious to position the first engagement portion of Continental to be located “to the wall portion” (i.e. adjacently in contact with or projecting from a top surface thereof), to provide a means of securing the yoke to the case that the point of the terminals, thereby securely attaching the terminals to the case and preventing movement of the terminals relative to the case.  
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657